                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                 Case No. 3:17-cr-00154-DCN
         Plaintiff,
                                                 ORDER
         v.

  JACOB ANTHONY LINCOLN,

         Defendant.



                                  I. INTRODUCTION

       On August 8, 2018, the Court held a hearing to sentence Jacob Lincoln. As part of

sentencing, Lincoln urged the Court to depart from the guidelines and grant a downward

variance by not imposing the “computer enhancement” in calculating his offense level.

The Court heard oral argument from both parties on this issue.

       At oral argument, counsel represented that the Judges in this District have taken

slightly different approaches when it comes to addressing this enhancement. The Court

took the matter under advisement as a way for the Court to engage in a thorough review

of the subject and develop a policy moving forward. The Court asked the parties to

submit supplemental briefing on the matter. They did, and after an extensive review, the

Court issues the following decision—specific to this case—but also outlining its position

on the enhancement for the benefit of counsel in future cases of this nature.

       In this case, the Court will not apply the computer enhancement.


ORDER - 1
                                    II. BACKGROUND

       On March 15, 2018, the United States charged Lincoln by Superseding

Information with one count possession of Obscene Visual Representation in violation of

18 U.S.C. § 1466A(b)(1). On March 18, 2018, Lincoln pleaded guilty to the charge.

       As is customary, a Pre-Sentence Report (“PSR”) was prepared prior to sentencing.

The PSR in this case outlined that Lincoln’s base offense level was an eighteen. Four

enhancements were then added to Lincoln’s offense level based upon his specific conduct

in this case— the “prepubescent minor” enhancement (2G2.2(b)(2)); the “sadistic or

masochistic” enhancement (2G2.2(b)(4)); the “use of a computer” enhancement

(2G2.2(b)(6)); and the “number of images enhancement (2G2.2(b)(7)).1

       Specifically, at issue here, is the “use of a computer” enhancement. This

enhancement imposes a two (2) level enhancement “if the offense involved the use of a

computer or an interactive computer service for the possession, transmission, receipt, or

distribution of the material, or for accessing with intent to view the material.” U.S.S.G. §

2G2.2(b)(6).

       Broadly speaking, the argument against applying this enhancement is that the use

of a computer is not truly an enhancement as it is present in virtually all cases today.

While computer use may have been less common at the time Congress promulgated the




1
 Although Lincoln’s brief addresses each of these four enhancements and alleges that each is
omnipresent in virtually all child pornography cases and should not be applied, the Court’s
concern and focus—at least at present—is solely related to the computer enhancement. The
Court expresses no opinion on the other three enhancements at this time.


ORDER - 2
enhancement, today, the use of computers has become so ubiquitous in this area that the

original justifications for applying the enhancement are less compelling. An additional

argument is that Congress, not the United States Sentencing Commission, promulgated

the enhancement and it is not supported by any empirical research.

       The arguments in favor of applying the enhancement generally sound in

consistency and deference to the guidelines themselves—i.e. not straying from what is

plainly written. In this District, it appears that the Judges have taken varied approaches to

the issue.

                                      III. DISCUSSION

       The use of a computer enhancement is controversial nationwide and various

approaches have resulted in widespread disparity in sentences imposed in child

pornography cases.2 These disparities are the result of some judges refusing to apply the

enhancement citing a lack of research and evidence or the idea that the enhancements are

all but inherent in the crime, while other judges strictly follow the guidelines and apply

the enhancements as written.

       Specifically, the Ninth Circuit has held that “district courts may vary from the

child pornography Guidelines, § 2G2.2, based on policy disagreement with them.” United

States v. Henderson, 649 F.3d 955, 963 (9th Cir. 2011). The Ninth Circuit based this




2
 See, e.g., United States v. Grober, 624 F.3d 592, 603 (3d Cir. 2010) (collecting cases); United
States v. Dorvee, 616 F.3d 174, 182 (2d Cir. 2010); United States v. Donaghy, No. 09-CR-243,
2010 WL 2605375, at *2 (E.D. Wis. June 24, 2010) (collecting cases).



ORDER - 3
determination upon three United States Supreme Court cases: Kimbrough v. United

States, 552 U.S. 85 (2007), United States v. Booker, 543 U.S. 220 (2005), and Spears v.

United States, 555 U.S. 261 (2009), which—broadly speaking—held that Judges are free

to depart from sentencing guidelines on policy grounds. See Henderson, 649 F.3d at 960

(“Like the crack-cocaine Guidelines at issue in Kimbrough, the child pornography

Guidelines were not developed in a manner ‘exemplify[ing] the [Sentencing]

Commission’s exercise of its characteristic institutional role.’ . . . So district judges must

enjoy the same liberty to depart from them based on reasonable policy disagreement as

they do from the crack-cocaine Guidelines discussed in Kimbrough.”). Because the child

pornography guidelines do not reflect the Commission’s unique institutional strengths,

this Court will afford them less deference than it would empirically-grounded guidelines.

       The purpose of sentencing enhancements is to distinguish between—and give

weight to—the specific facts, conduct, and characteristics of individuals who commit

similar crimes. A simple “charge offense” system—one that does not take into account

relevant facts and conduct—would “not be a fair system, for it would lack

proportionality, i.e., it would treat different offenders similarly despite major differences

in the manner in which each committed the same crime.” Apprendi v. New Jersey, 530

U.S. 466, 556 (2000).

       Allowing for personalized adjustments was one of the primary focuses of the

Sentencing Reform Act of 1984. See, e.g., Booker, 543 U.S. at 250 (explaining that

Congress’ statutory goal in enacting the SRA was to create uniformity in sentences, and



ORDER - 4
to “base punishment upon, the real conduct that underlies the crime of conviction”)

(emphasis in original).

          Upon review, the undersigned is of the opinion that, in child pornography cases,

increases in offense levels are relevant and proper when the crime is furthered, increased,

or truly enhanced by that specific conduct. In other words, the Court finds it persuasive

that in recent years, almost all child pornography cases involved the use of a computer.

See United States Sentencing Commission, Use of Guidelines and Specific Offense

Characteristics for Fiscal Year 2012, at 41 (computer used in 96.4% of child-porn cases),

available at http://www.ussc.gov/Data_and_Statistics/index.cfm (select “Guideline

Application Frequencies”). Such a finding indicates that the conduct is not an

enhancement, but is, in most cases, intertwined with the crime itself. The simple use of a

computer in these circumstances would not—in the Court’s estimation—be worthy of the

computer enhancement. If, on the other hand, an individual was specifically using a

computer to further his crime—such as disseminating self-produced content or using

high-end computer software to encrypt, mask, steal, trade, sell, or barter child

pornography3—the Court would be inclined to apply the enhancement.

                                       IV. CONCLUSION

          In short, the Court will retain its discretion in applying this enhancement but will

generally not apply it unless specific conduct warrants such action.




3
    These are but examples and not intended to be an exhaustive list.


ORDER - 5
       After evaluating Lincoln’s conduct in this case, the Court will not apply the two-

level enhancement under U.S.S.G. § 2G2.2(b)(6) for the use of a computer.4


                                                    DATED: October 11, 2018


                                                    _________________________
                                                    David C. Nye
                                                    U.S. District Court Judge




4
  As noted in footnote 1, however, the Court will apply the other enhancements as calculated in
this case.
ORDER - 6
